 


110 HR 1214 IH: Veterans’ Survivors Education Enhancement Act
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1214 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Ramstad (for himself and Mr. Taylor) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to expand and enhance educational assistance for survivors and dependents of veterans. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Survivors Education Enhancement Act.  
2.Expansion and enhancement of educational assistance for survivors and dependents of veterans 
(a)Termination of Durational Limitation on Use of Educational Assistance 
(1)Termination of limitation and restatement of continuing requirementsSubsection (a) of section 3511 of title 38, United States Code, is amended to read as follows: 
 
(a) 
(1)Notwithstanding any other provision of this chapter or chapter 36 of this title, any payment of educational assistance described in paragraph (2) shall not be charged against the entitlement of any individual under this chapter. 
(2)The payment of educational assistance referred to in paragraph (1) is the payment of such assistance to an individual for pursuit of a course or courses under this chapter if the Secretary finds that the individual— 
(A)had to discontinue such course pursuit as a result of being ordered to serve on active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; and 
(B)failed to receive credit or training time toward completion of the individual’s approved educational, professional, or vocational objective as a result of having to discontinue, as described in subparagraph (A), the course pursuit.. 
(2)Conforming amendments 
(A)The heading of section 3511 of such title is amended to read as follows: 
 
3511.Treatment of certain interruptions in pursuit of programs of education. 
(B)Section 3532(g) of such title is amended— 
(i)by striking paragraph (2); and 
(ii)by redesignating paragraph (3) as paragraph (2). 
(C)Section 3541 of such title is amended to read as follows: 
 
3541.Special restorative training 
(a)The Secretary may, at the request of an eligible person— 
(1)determine whether such person is in need of special restorative training; and 
(2)if such need is found to exist, prescribe a course which is suitable to accomplish the purposes of this chapter. 
(b)A course of special restorative training under subsection (a) may, at the discretion of the Secretary, contain elements that would contribute toward an ultimate objective of a program of education.. 
(D)Section 3695(a)(4) of such title is amended by striking 35,. 
(b)Extension of Delimiting Age of Eligibility for DependentsSection 3512(a) of title 38, United States Code, is amended by striking twenty-sixth birthday each place it appears and inserting thirtieth birthday. 
(c)Amount of Educational Assistance 
(1)In generalSection 3532 of title 38, United States Code, is amended to read as follows: 
 
3532.Amount of educational assistance 
(a)The aggregate amount of educational assistance to which an eligible person is entitled under this chapter is $80,000, as increased from time to time under section 3564 of this title. 
(b)Within the aggregate amount provided for in subsection (a), educational assistance under this chapter may be paid for any purpose, and in any amount, as follows: 
(1)A program of education consisting of institutional courses. 
(2)A full-time program of education that consists of institutional courses and alternate phases of training in a business or industrial establishment with the training in the business or industrial establishment being strictly supplemental to the institutional portion. 
(3)A farm cooperative program consisting of institutional agricultural courses prescheduled to fall within forty-four weeks of any period of twelve consecutive months that is pursued by an eligible person who is concurrently engaged in agricultural employment which is relevant to such institutional agricultural courses as determined under standards prescribed by the Secretary. 
(4)A course or courses or other program of special educational assistance as provided in section 3491(a) of this title. 
(5)A program of apprenticeship or other on-job training pursued in a State as provided in section 3687(a) of this title. 
(6)In the case of an eligible spouse or surviving spouse, a program of education exclusively by correspondence as provided in section 3686 of this title. 
(7)A special training allowance for special restorative training as provided in section 3542 of this title. 
(c)If a program of education is pursued by an eligible person at an institution located in the Republic of the Philippines, any educational assistance for such person under this chapter shall be paid at the rate of $0.50 for each dollar. 
(d) 
(1)Subject to paragraph (2), the amount of educational assistance payable under this chapter for a licensing or certification test described in section 3501(a)(5) of this title is the lesser of $2,000 or the fee charged for the test. 
(2)In no event shall payment of educational assistance under this subsection for such a test exceed the amount of the individual’s available entitlement under this chapter.. 
(2)Conforming amendments 
(A)Section 3533 of such title is amended to read as follows: 
 
3533.Tutorial assistanceAn eligible person shall, without any charge to any entitlement of such person to educational assistance under section 3532(a) of this title, be entitled to the benefits provided an eligible veteran under section 3492 of this title.. 
(B)Section 3534 of such title is repealed. 
(C)Section 3542 of such title is amended— 
(i)in subsection (a), by striking computed at the basic rate and all that follows through the end of the subsection and inserting a period; and 
(ii)in subsection (b), by striking an educational assistance allowance and inserting educational assistance. 
(D)Section 3543(c) of such title is amended— 
(i)in paragraph (1), by adding and at the end; 
(ii)by striking paragraph (2); and 
(iii)by redesignating paragraph (3) as paragraph (2). 
(E)Section 3564 of such title is amended by striking rates payable under sections 3532, 3534(b), and 3542(a) and inserting aggregate amount of educational assistance payable under section 3532. 
(F)Paragraph (1) of section 3565(b) of such title is amended to read as follows: 
 
(1)educational assistance payable under section 3532 of this title, including the special training allowance referred to in subsection (b)(7) of such section, shall be paid at the rate of $0.50 for each dollar; and. 
(G)Section 3687 of such title is amended— 
(i)in subsection (a)— 
(I)in the matter preceding paragraph (1), by striking or an eligible person (as defined in section 3501(a) of this title); and 
(II)in the flush matter following paragraph (2), by striking chapters 34 and 35 and inserting chapter 34; 
(ii)in subsection (c), by striking chapters 34 and 35 and inserting chapter 34; and 
(iii)in subsection (e), by striking paragraph (3) and inserting the following new paragraph (3): 
 
(3)In this subsection, the term individual means an eligible veteran who is entitled to monthly educational assistance allowances payable under section 3015(e) of this title.. 
(d)Other Conforming Amendments 
(1)Section 3524 of title 38, United States Code, is amended by striking allowance each place it appears.  
(2) 
(A)Section 3531 of such title is amended— 
(i)in subsection (a), by striking an educational assistance allowance and inserting educational assistance; and 
(ii)in subsection (b), by striking allowance. 
(B)The heading of such section is amended by striking allowance. 
(3)Section 3537(a) of such title is amended by striking additional. 
(e)Clerical AmendmentsThe table of sections at the beginning of chapter 35 of title 38, United States Code, is amended— 
(1)by striking the item relating to section 3511 and inserting the following new item: 
 
 
3511. Treatment of certain interruptions in pursuit of programs of education.; 
(2)by striking the items relating to sections 3531, 3532, and 3533 and inserting the following new items: 
 
 
3531. Educational assistance. 
3532. Amount of educational assistance. 
3533. Tutorial assistance.; 
(3)by striking the item relating to section 3534; and 
(4)by striking the item relating to section 3541 and inserting the following new item: 
 
 
3541. Special restorative training.. 
(f)Effective Dates 
(1)The amendments made by this section shall take effect on the date of the enactment of this Act.  
(2)Notwithstanding the effective date under paragraph (1) of the amendment to section 3564 of title 38, United States Code, made by subsection (c)(2)(E), the Secretary of Veterans Affairs shall make the first increase in the aggregate amount of educational assistance under section 3532 of such title as required by such section 3564 (as so amended) for fiscal year 2006. 
 
